Dear Mr. Schultz:
You have requested an opinion from this office concerning La. R.S. 15:41. Specifically, you would like to know the guidelines the Criminal District Court should follow in conducting a nonjudicial public sale of unclaimed property seized in connection with criminal proceedings.
La. R.S. 15:41 pertains to the disposition of property seized in connection with criminal proceedings.  R.S. 15:41(B)(1) states that seized property "shall be returned to the owner, unless a statute declares the property to be contraband."  In this case, the court must order the property destroyed if the court determines that its destruction is in the "public interest." Otherwise, subparagraph B(2) provides  in pertinent part:
     If the seized property is contraband, and the court determines that it should not be destroyed, or if the owner of noncontraband property does not claim it within two years after its seizure, the court shall order:
     (a) A sale of the property at a nonjudicial public sale or auction, if the court concludes that such a sale will probably result in a bid greater than the costs of the sale.  The proceeds of the sale shall be administered by the court and used exclusively for the maintenance, renovation, preservation, or improvement of the court building, facilities or records system. (Emphasis added.)
While this statute is clear as to the type of sale to be conducted, the procedure or guidelines to be followed are not specifically mentioned.
Louisiana Civil Code Articles 2601 through 2615 provide the guidelines for conducting a nonjudicial public sale or auction. Although advertising such a sale is not a specific  requirement, it is the opinion of this office that some form of advertisement is necessary in order to comply with the provisions of Article 2601 which requires items so sold to be "offered publicly."
Article 2606 provides for the announcement of the conditions of each sale as well as a demand for bids.  After the item is sold to the highest bidder as provided for in Article 2607, the sale is completed. See Civil Code Article 2608.  Payments may be required to be in cash at the time of sale (C.C. Art. 2609), and Article 2611 provides for the resale of property if the highest bidder does not pay.  These Articles should all be read together and the procedures followed in order to properly conduct a nonjudicial public sale or auction.
Should you need further assistance, please do not hesitate to contact our office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: GLENN R. DUCOTE Assistant Attorney General
RPI:GRD:cdw:0655l